                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

CORNELIA BRISKEY, et al., 1                        )
                                                   )
            Plaintiffs,                            )
                                                   )
     v.                                            )       CIVIL ACTION NO. 3:19-CV-367-WHA
                                                   )
SHERIFF SID LOCKHART,                              )
                                                   )
            Defendant.                             )

                                               ORDER

          On August 30, 2019, the Magistrate Judge entered a Recommendation (Doc.

    #18) to which no objections have been filed. After an independent review of the file

    and upon consideration of the Recommendation, it is ORDERED that:

          1. The Recommendation of the Magistrate Judge is ADOPTED;

          2. The claims presented on behalf of Dylan Beck are dismissed without prejudice

as he failed to provide the court with a current address;

          3. Dylan Beck is dismissed as a party in this case;

          4. This case, with respect to the claims presented by Cornelia Briskey, are referred

back to the Magistrate Judge assigned this case for further appropriate proceedings.

          DONE this 19th day of September, 2019.

                                   /s/ W. Harold Albritton
                                   SENIOR UNITED STATES DISTRICT JUDGE

1
 This 42 U.S.C. § 1983 civil action is before the court on the defendant’s removal of this case from the
Circuit Court of Chambers County, Alabama. The plaintiffs initially listed in the complaint are Roscoe
Holloway, Adam Amato, Cornelia Briskey, Dylan Beck, Shontonio Battle, Terrence Holloway, Michael
Crowe and Robert P. Williams. On July 29, 2019, the court entered an order that plaintiffs Amato, Battle,
Crowe, T. Holloway, Williams and R. Holloway be dismissed as parties to this case due to their failure to
provide the court with their current addresses. Doc. 14.
